Title: To Thomas Jefferson from Littleton Dennis Teackle, 4 February 1823
From: Teackle, Littleton Dennis
To: Jefferson, Thomas


                        Sir,
                        
                            Chamber of the House of Delegates Annapolis
                            4 Feby 1823
                        
                    As chairman of the Committee of Public Instruction, I take the liberty of transmitting a bill reputed for that purpose, and beg the favour of your Views upon the System proposed, and that you will be pleased to note its defects, & to suggest Amendments.Presuming upon a knowledge of your liberal & Philanthropick disposition, I venture to Essay this claim upon your time and Attention—I have the Honor to be With the Highest respect and ConsiderationYour Most Obdt Svt.
                        Littleton Dennis Teackle